



EXHIBIT 10.39
Tiffany & Co.
(a Delaware corporation)


Corporate Governance Principles


(as adopted by the full Board of Directors on January 15, 2004 and last amended
on
December 3, 2019)


1.
Director Qualification Standards; Size of the Board of Directors (the “Board”);
Audit Committee Service; Director Nominations and Resignations.



a.    At least a majority of the directors shall meet the independence
requirements set forth in Section 303A.02 of the New York Stock Exchange
Corporate Governance Rules. A director shall not be deemed to have met such
independence requirements unless the Board has affirmatively determined that it
be so. In making its determination of independence, the Board shall broadly
consider all relevant facts and circumstances and assess the materiality of each
director’s relationship(s) with the Corporation and/or its subsidiaries
(directly or as a partner, shareholder or officer of any organization that has a
relationship with the Corporation). Further, in making its determination of
independence for any director who will serve on the Compensation Committee, the
Board shall also consider all factors specifically relevant to determining
whether each such director has a relationship to the Corporation that is
material to his or her ability to be independent from management in connection
with the duties of a Compensation Committee member, including, but not limited
to, the requirements set forth in Section 303A.02(a)(ii) of the New York Stock
Exchange Corporate Governance Rules. If a director is determined by the Board to
be independent, all relationships, if any, that such director has with the
Corporation and/or its subsidiaries which were determined by the Board to be
immaterial to independence shall be disclosed in the Corporation’s annual proxy
statement.


b.    A director shall be younger than age 74 when elected or appointed and a
director shall not be recommended for re-election by the stockholders if such
director will be age 74 or older on the date of the annual meeting or other
election in question, provided that the Board may, by specific resolution, waive
the provisions of this sentence with respect to an individual director whose
continued service is deemed uniquely important to the Corporation.


c.    A director need not be a stockholder to qualify as a director, but shall
be encouraged to hold stock in the Corporation by virtue of its policies with
respect to stock ownership by directors.


d.    Consistent with 1.a. above, candidates for director shall be selected on
the basis of their business experience, expertise and skills, with a view to
supplementing the business experience, expertise and skills of management and
adding further substance and insight into Board discussions and oversight of
management. The Nominating/Corporate Governance Committee is responsible for
developing, and





















--------------------------------------------------------------------------------





recommending to the Board, criteria for the selection of new directors, for
identifying individuals qualified to become directors, and for recommending to
the Board director nominees for the next annual meeting of the stockholders. In
connection with such recommendation, the Nominating/Corporate Governance
Committee will specifically consider each then current director’s continued
service on the Board and whether each such director should be recommended for
re-nomination to the Board. Each then current director will be given an
opportunity to confirm his or her desire to continue as a member of the Board.


e.    From time to time, the Nominating/Corporate Governance Committee will
recommend to the Board the optimal number of directors constituting the entire
Board, such number to be within the range authorized pursuant to the By-Laws.
Based upon that recommendation, the current nature and scope of the
Corporation’s business, and the experience, expertise and skills of the existing
roster of directors, the Board believes that ten directors is an appropriate
number at this time.


f.    The Board shall be responsible for determining whether each member of the
Audit Committee is financially literate and confirming that at least one member
of the Audit Committee has accounting or related financial management expertise,
in each case as set forth in Section 303A.07 of the New York Stock Exchange
Corporate Governance Rules. The Board shall further have responsibility for
determining the qualification of an individual to serve on the Audit Committee
as a designated “audit committee financial expert,” as required by the
applicable rules of the SEC under Section 407 of the Sarbanes-Oxley Act. In
addition, to serve on the Audit Committee, a director must meet the standards
for independence set forth in Section 301 of the Sarbanes-Oxley Act. To those
ends, the Nominating/Corporate Governance Committee will coordinate with the
Board in screening any new candidate to serve on the Audit Committee and in
evaluating whether to re-nominate any existing director who may serve on the
Audit Committee. If an Audit Committee member simultaneously serves on the audit
committees of more than three public companies (including the Corporation’s
Audit Committee), then, in the case of each such Audit Committee member, the
Board shall determine that such simultaneous service would not impair the
ability of such member to effectively serve on the Corporation’s Audit Committee
and disclose such determination in the Corporation’s annual proxy statement.


g.    In the event that any director, following such director’s most recent
election to the board (1) changes his or her employer or otherwise has a
significant change in job responsibilities, (2) accepts or intends to accept a
directorship with another public company (or with any other organization that
would require a significant time commitment) or (3) in the case of a director
who is an employee of the Corporation, retires or otherwise terminates active
employment with the Corporation, then such director shall (A) advise the
secretary of the Corporation of such change or directorship and (B) submit to
the Nominating/Corporate Governance Committee, in care of the secretary, a
signed letter, addressed to such Committee, resigning as a director of the
Corporation effective upon the acceptance of such resignation by such Committee,
but void ab initio if not accepted by such Committee within ten (10) days of
receipt by the





















--------------------------------------------------------------------------------





secretary. The secretary of the Corporation shall promptly advise the members of
the Nominating/Corporate Governance Committee of the receipt of such a letter
and the reason or reasons for such resignation. The Nominating/Corporate
Governance Committee shall promptly determine, in light of the circumstances,
whether to accept or decline such resignation. In some instances, taking into
account all relevant factors and circumstances, it may be appropriate for the
Nominating/Corporate Governance Committee to decline such resignation, but
recommend to the Board that the director cease participation on one or more
committees or that the director not be re-nominated to the Board.


h.    The By-Laws provide for majority voting in the election of directors. In
uncontested elections, directors are elected by a majority of the votes cast,
which means that the number of shares voted “for” a director must exceed the
number of shares voted “against” that director. If the number of nominees
exceeds the number of directors to be elected, directors are elected by a
plurality of the votes cast. The Nominating/Corporate Governance Committee shall
establish procedures for any director who is not elected to tender his or her
resignation. The Nominating/Corporate Governance Committee will make a
recommendation to the Board on whether to accept or reject the resignation, or
whether other action should be taken. The Board will act on the
Nominating/Corporate Governance Committee's recommendation within 90 days
following certification of the election results. In determining whether or not
to recommend that the Board accept any resignation, the Nominating/Corporate
Governance Committee shall be entitled to consider all factors believed relevant
by such Committee’s members. Unless applicable to all directors, the director(s)
whose resignation is under consideration is expected to recuse himself or
herself from the Board vote to accept or reject the resignation. Thereafter, the
Board will promptly disclose its decision regarding the director's resignation
(including the reason(s) for rejecting the resignation, if applicable) in a Form
8-K furnished to the Securities and Exchange Commission. If the Board accepts a
director's resignation pursuant to this process, the Nominating/Corporate
Governance Committee shall recommend to the Board whether to fill such vacancy
or reduce the size of the Board. If, for any reason, the Board is not elected at
an annual meeting, the directors may be elected thereafter at a special meeting
of the stockholders called for that purpose in the manner provided in the
By-laws.


i.    Including service on the Board, (1) no director shall serve on the board
of directors (or any similar governing body) of more than five public companies
and (2) no director who is serving as chief executive of a public company or who
is otherwise employed full time shall serve on the board of directors (or any
similar governing body) of more than three public companies.


2.    Attendance and Participation at Board and Committee Meetings.


a.    Directors are expected to attend the regularly scheduled Board meetings in
person, if practicable, or by telephone or other communications equipment, if
attendance in person is impractical. Directors should attempt to organize their
schedules in advance so that attendance at all regularly scheduled Board
meetings will be practicable.





















--------------------------------------------------------------------------------





b.    For committees on which they serve, directors are expected to attend
regularly scheduled meetings in person, if practicable, or by telephone or other
communications equipment, if attendance in person is impractical or if telephone
participation is the expected means of participation. For committees on which
they serve, directors should attempt to organize their schedules in advance so
that attendance at all regularly scheduled committee meetings will be
practicable.


c.    Directors shall make all reasonable efforts to attend, in person or by
telephone or other communications equipment, specially scheduled meetings of the
Board or those committees on which they serve.


d.    Directors shall, to the fullest extent practicable, review in advance all
meeting materials provided by management, the other directors and consultants or
advisors to the Board or those committees on which they serve.


e.    Directors are expected to comply with the policies and procedures of the
Corporation with respect to business conduct and ethics, confidential
information, external communications, and ownership of, and trading in, the
Corporation’s securities.


f.    Nothing stated herein shall be deemed to limit the duties of directors
under applicable law.


3.    Director Access to Management and Independent Advisors.


a.    Executive officers of the Corporation and its subsidiaries shall make
themselves available, and shall arrange for the availability of other members of
management, employees and consultants, so that each director shall have full and
complete access with respect to the business, finances and accounting of the
Corporation and its subsidiaries.


b.    The chief financial officer and the general counsel of the Corporation
shall regularly attend Board meetings (other than those portions of Board
meetings that are reserved for independent or non-management directors or those
portions in which the independent or non-management directors meet privately
with the chief executive officer, other members of management or the
Corporation’s independent accountants). The Board encourages the chief executive
officer to invite other executive and non-executive officers to Board meetings
from time to time in order to provide additional insight into items being
discussed and so that the Board may meet and evaluate persons with potential for
advancement.


c.    If the charter of any Board committee on which a director serves provides
for access to independent advisors, unless such charter provides otherwise, any
executive officer of the Corporation will be authorized to arrange for the
payment of the reasonable fees of such advisors at the request of such a
committee acting by resolution or unanimous written consent.

























--------------------------------------------------------------------------------





4.    Director Compensation.


a.    Directors shall be compensated in a manner and at a level sufficient to
encourage exceptionally well qualified candidates to accept service on the Board
and to retain existing directors. The Board believes that a meaningful portion
of a director’s compensation should be provided in, or otherwise based upon
appreciation in the market value of, the Corporation’s Common Stock.
Compensation of the Directors shall be determined by the Nominating/Corporate
Governance Committee.


b.    In determining the form and amount of director compensation, the
Nominating/Corporate Governance Committee shall retain an independent advisor to
provide such Committee with advice, which shall include reference to data drawn
from public company filings with respect to the fees and emoluments paid to
outside directors by comparable public companies.


c.    Contributions to charities with which an independent or non-management
director is affiliated will not be used as compensation to such a director, and
management will make efforts to avoid any appearance of impropriety in
connection with such contributions, if any. Contributions made during any fiscal
year to charitable organizations with which directors are affiliated, through
membership on the governing board of such charitable organizations, shall be
disclosed in the Corporation’s annual proxy statement for such year.


d.    Management will advise the Board should the Corporation or any subsidiary
wish to enter into any direct financial arrangement with any director for
consulting or advisory services, or into any financial arrangement with any
entity affiliated with such director by which the director may be indirectly
benefited, and no such arrangement shall be consummated without specific
authorization from the Board.


5.    Director Orientation and Continuing Education.


a.    Each executive officer of the Corporation shall be available to, and meet
with, any new director and provide an orientation into the business, finance and
accounting of the Corporation.


b.    Each director shall be reimbursed, at such director’s request, for his or
her reasonable expenses incurred in attending Board and Committee meetings and
events, and in pursuing continuing education with respect to his/her role and
responsibilities to the stockholders and under law as a director.


6.    Management Succession.


a.    The Board, assisted by the Nominating/Corporate Governance Committee shall
select, evaluate the performance of, and make determinations to retain or
replace, the chief executive officer. Such evaluations and determinations will
be made with (i) a





















--------------------------------------------------------------------------------





view to the effectiveness and execution of strategies propounded by, and
decisions made by, the chief executive officer with respect to the Corporation’s
long-term strategic plan and long-term financial returns and (ii) applicable
legal and ethical considerations.


b.    The Board shall also, in conjunction with the chief executive officer,
evaluate at least annually the performance and potential of the other executive
officers. More generally, the Board, assisted by the Nominating/Corporate
Governance Committee, shall participate in the planning for the succession of
the other executive officers.


7.    Annual Performance Evaluation of the Board.


a.    The Nominating/Corporate Governance Committee is responsible for assisting
the Board in the Board’s oversight of the Board’s own performance in the area of
corporate governance.


b.    Annually, each non-management director will participate in an assessment
and evaluation of the Board’s performance. The non-management directors of each
committee of the Board will also annually participate in an assessment and
evaluation of such committee’s performance. The results of such self-assessments
will be shared with and discussed by the full Board.


8.    Matters for Board Review, Evaluation and/or Approval.


a.    The Board is responsible under the law of the State of Delaware to review
and approve significant actions by the Corporation, including major transactions
(such as material acquisitions and financings), declaration of dividends,
issuance of securities and appointment of officers of the Corporation.


b.    The Board is responsible for reviewing and approving or ratifying any
transaction, arrangement or relationship in which: (i) the aggregate amount
involved will, or may be expected to, exceed $120,000 in any fiscal year, (ii)
the Corporation or any of its subsidiaries is a participant, and (iii) any
Related Person has or will have a direct or indirect material interest (other
than solely as a result of being a director or trustee or in any similar
position, or a less than 10% beneficial owner, of another entity) (each, a
“Related Person Transaction”). For purposes of this item 8.b, a “Related Person”
shall be any person who at any time since the beginning of the last fiscal year
of the Corporation was a director or executive officer of the Corporation, a
nominee for director, a stockholder owning of record or beneficially more than
5% of any class of the Corporation’s voting securities and an immediate family
member (as defined in Item 404(a) of Regulation S-K promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”)) of any such person. The
Corporation’s general counsel, having been informed of any potential or planned
Related Person Transaction in accordance with the Corporation’s applicable
policies and procedures, shall promptly advise the Nominating/Corporate
Governance Committee. The Nominating/Corporate Governance Committee shall then
review such transaction and, where the Nominating/Corporate



















--------------------------------------------------------------------------------





Governance Committee determines in its business judgment that it is in the best
interest of the Corporation, recommend such transaction for approval or
ratification to the Board. In making such determination, the
Nominating/Corporate Governance Committee and the Board shall broadly consider
all relevant facts and circumstances, including the identity and position of the
Related Person, the extent of the Related Person’s interest in the transaction,
the business purpose for and reasonableness of the transaction (particularly in
light of alternatives), the terms of the transaction and the materiality of the
transaction to the Related Person and the Corporation. The Board, directly or
through its Nominating/Corporate Governance Committee, may adopt additional
policies and procedures with respect to Related Party Transactions, which may
provide for certain exceptions to the review and approval requirements set forth
above. The provisions of this item 8.b are in addition to, and not intended to
modify, item 4.d above. The Corporation’s policies and procedures for the
review, approval or ratification of Related Person Transactions shall be
disclosed in the Corporation’s annual proxy statement.


c.    The Board is responsible, either through its Nominating/Corporate
Governance Committee, or as guided by such Nominating/Corporate Governance
Committee, for reviewing and approving any proposed service by an executive
officer of the Corporation as a director of any other public company. In
considering such approval, the Nominating/Corporate Governance Committee and the
Board shall broadly consider all relevant facts and circumstances.


d.    The Board is responsible, either through its committees, or as guided by
its committees, for those matters which are set forth in the respective charters
of the Audit, Finance, Nominating/Corporate Governance, Compensation, Dividend
and Corporate Social Responsibility Committees, and any other committee the
Board may establish from time to time, or as otherwise set forth in the
applicable laws of the state of Delaware, the applicable Federal laws of the
United States and in the New York Stock Exchange Corporate Governance Rules.


e.    The following matters, among others, will be the subject of Board
deliberation on such occasions as the Board may determine necessary or
desirable, but as least as often as required by applicable law or by the New
York Stock Exchange Corporate Governance Rules:


i.    the Board will review and, if acceptable, approve the Corporation’s
operating plan for each fiscal year, as developed and recommended by management;


ii.    the Board will review actual performance against the operating plan;


iii.    the Board will review and, if acceptable, approve the Corporation’s
multi-year strategic plan, as developed and recommended by management;


iv.    the Board will review and discuss, at least annually, management’s
enterprise risk assessment;



















--------------------------------------------------------------------------------





v.     the Board will review and discuss material risks that arise in the
Corporation’s operations, as identified by management pursuant to item 9.d
below, as well as any risk mitigation considerations identified by management;


vi.    the Board will review and, if appropriate, amend or modify the
charters of all Board Committees;


vii.    the Board, with the assistance of the Audit Committee, will annually
review, and, if acceptable, approve, a delegation of authority policy that
delineates the matters that shall be reserved for Board approval from those
matters that may be delegated to management.;


viii.     the Board will review, at least annually, the delegation of authority
to officers and employees for day-to-day operating matters of the Corporation
and its subsidiaries; and
    
ix.    the Board will review and, if acceptable, approve the Corporation’s
policies or programs with respect to the payment of dividends and the repurchase
of the Corporation’s securities.
    
9.    Management’s Responsibilities.


Management is responsible for operating the Corporation with the objective of
achieving the Corporation’s operating and strategic plans and building value for
stockholders on a long-term basis. In executing those responsibilities,
management is expected to act in accordance with the policies and standards
established by the Board (including these principles), as well as in accordance
with applicable law and for the purpose of maintaining the value of the
trademarks and business reputation of the Corporation’s subsidiaries.
Specifically, the chief executive officer and the other executive officers are
responsible for:


a.    producing, under the oversight of the Board and the Audit Committee,
financial statements for the Corporation and its consolidated subsidiaries that
fairly present the financial condition, results of operation, cash flows and
related risks in accordance with generally accepted accounting principles, for
making timely and complete disclosure to investors in accordance with applicable
laws, and for keeping the Board and the appropriate committees of the Board
informed on a timely basis as to all matters of significance;


b.    developing and presenting the multi-year strategic plan, proposing
amendments to the plan as conditions and opportunities dictate and implementing
the plan as approved by the Board;


c.    developing and presenting the annual operating plan and budget and
implementing that plan as approved by the Board;


    



















--------------------------------------------------------------------------------





d.    identifying, assessing and managing risks that may arise in the
Corporation’s operations and ensuring that the Board is appropriately aware of
any such material risks;


e.    creating an organizational structure appropriate to the achievement of the
strategic and operating plans of the Corporation and recruiting, selecting and
developing the necessary managerial talent to execute on such plans;


f.    creating a working environment conducive to integrity, business ethics and
compliance with applicable laws and the requirements of the Corporation’s
policies;


g    developing, implementing and monitoring an effective system of internal
controls and procedures to provide reasonable assurance that: the Corporation’s
transactions are properly authorized; the Corporation’s assets are safeguarded
against unauthorized or improper use; and the Corporation’s transactions are
properly recorded and reported. Such internal controls and procedures also shall
be designed to permit preparation of financial statements for the Corporation
and its consolidated subsidiaries in conformity with generally accepted
accounting principles and any other legally required criteria applicable to such
statements; and


h.    establishing, maintaining and evaluating the Corporation’s disclosure
controls and procedures. The term “disclosure controls and procedures” means
controls and other procedures of the Corporation that are designed to ensure
that information required to be disclosed by the Corporation in the reports
filed or submitted by it under the Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms.
Disclosure controls and procedures include, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Corporation in the reports it files or submits under the Act is accumulated and
communicated to the Corporation’s management, including its principal executive
and financial officers, as appropriate to allow timely decisions regarding
required disclosure. To assist in carrying out this responsibility, management
has established a Disclosure Control Committee, whose membership is responsible
to the Audit Committee, to the chief executive officer and to the chief
financial officer, and includes the following officers or employees of the
Corporation: the executive officers primarily responsible for global retail
sales, merchandising and manufacturing; the chief legal officer, the chief
information officer, the controller, the heads of internal audit and financial
planning and analysis, the investor relations officer and the treasurer.


10.    Leadership Structure and Meeting Procedures.


a.    The Board shall determine whether the offices of chairman of the Board and
chief executive officer shall be held by one person or by separate persons, and
whether the person holding the office of chairman of the Board shall be
“independent”. An “independent” director meets the requirements for
“independence” as referenced in item 1.a above. “Non-management” directors
include those who are independent and



















--------------------------------------------------------------------------------





those who, while not independent, are not currently employees of the Corporation
or one of its subsidiaries. In determining which director shall serve as
chairman of the Board, the Board shall broadly consider all relevant facts and
circumstances as well as the director’s business experience, specific areas of
expertise and skill set, including his or her ability to effectively moderate
discussions during Board meetings and his or her responsiveness to the Board’s
suggestions for agenda items and information to be provided by management to the
Board.


b.    The chairman of the Board will establish the schedule for meetings of the
Board and the agenda for each Board meeting, but the chairman of the Board will
include in such agenda any item submitted by the presiding independent director
(see item 11.e below). Each Board member may suggest the inclusion of items on
the agenda for any meeting, and the chairman of the Board will consider them for
inclusion.


c.    Management shall be responsible for distributing information and data that
is necessary for the Board to understand the matters to be considered and acted
upon by the Board; such materials shall be, to the fullest extent practicable,
distributed in written form to the Board sufficiently in advance of Board
meetings so as to provide reasonable time for review and evaluation. To that
end, management has provided each director with access to a secure website where
confidential and sensitive materials may be viewed. In circumstances where
practical considerations do not permit advance circulation of written materials,
reasonable steps shall be taken to allow more time for discussion and
consideration, such as extending the duration of a meeting or circulating
unanimous written consent forms, which may be considered and returned at a later
time.


d.    The chairman of the Board shall preside over meetings of the Board and, if
the chairman of the Board is independent, he or she shall also have the
authority to call meetings of the independent and non-management directors and
to preside over such meetings; in his or her absence, the presiding independent
director or, in the absence of the presiding independent director, another
director identified by the chairman or presiding independent director shall
preside. If the chairman of the Board is independent, such chairman shall also
serve to facilitate communications by stockholders and employees with the
non-management directors.


e.    If the chairman of the Board is not independent, the independent directors
shall select from among themselves a “presiding independent director”; failing
such selection, the chairman of the Nominating/Corporate Governance Committee
shall be the presiding independent director. The presiding independent director
shall be identified as such in the Corporation’s annual proxy statement. The
presiding independent director shall approve meeting agendas and schedules for
the Board, chair meetings of the independent and non-management directors, serve
as a liaison between the chairman of the Board and the independent directors,
and serve to facilitate communications by stockholders and employees with the
non-management directors. The presiding independent director shall also have the
authority to call meetings of the independent directors.





















--------------------------------------------------------------------------------





f.    The non-management directors shall meet separately from the other
directors in regularly scheduled executive session, without the presence of
management directors and executive officers of the Corporation. As set forth in
items 10.d and 10.e above, the chairman of the Board or the presiding
independent director, as applicable, shall preside over such meetings.


g.    At least once per year the independent directors shall meet separately
from the other directors in a scheduled executive session, without the presence
of management directors, non-management directors who are not independent and
executive officers of the Corporation. As set forth in items 10.d and 10.e
above, the chairman of the Board or the presiding independent director, as
applicable, shall preside over such meetings.


h.     The Board, with the assistance of the Nominating/Corporate Governance
Committee, shall reassess the appropriateness of the Board leadership structure
as warranted, including following changes in management, Board composition or in
the nature, scope or complexity of the Corporation’s operations.


11.    Committees.


a.    The Board shall have an Audit Committee, a Compensation Committee and a
Nominating/Corporate Governance Committee, which shall have the respective
responsibilities described in the charters of each committee. The membership of
each such committee shall consist only of independent directors.


b.    The Board may, from time to time, appoint one or more additional
committees, such as a Finance Committee, a Dividend Committee and a Corporate
Social Responsibility Committee. Any such committees can be terminated by the
Board, from time to time.


c.    The chairman of each Board committee, in consultation with the appropriate
members of management, will develop the committee’s agenda. Management will
assure that, as a general rule, information and data necessary to the
committee’s understanding of the matters within the committee’s authority and
the matters to be considered and acted upon by a committee are distributed to
each member of such committee sufficiently in advance of each such meeting or
action taken by written consent to provide a reasonable time for review and
evaluation.


d.    At each regularly scheduled Board meeting, the chairman of each committee
or his or her delegate shall report the matters considered and acted upon by
such committee at each meeting (unless the full Board was present at such
committee meeting), or by written consent, since the preceding regularly
scheduled Board meeting. Such report may be effected by the distribution to the
full Board of the minutes of any such meeting or any such written consent.


e.    The secretary of the Corporation, or any assistant secretary of the
Corporation, shall be available to act as secretary of any committee and shall,
if invited,

















--------------------------------------------------------------------------------





attend meetings of the committee and prepare minutes of the meeting for approval
and adoption by the committee. Once so approved and adopted, the secretary or
assistant secretary shall sign the minutes, which signature will thereafter
indicate the Committee’s approval and adoption.


12.    Reliance.


Any director of the Corporation shall, in the performance of such person’s
duties as a member of the Board or any committee of the Board, be fully
protected in relying in good faith upon the records of the Corporation or upon
such information, opinions, reports or statements presented by any of the
Corporation’s officers or employees, or committees of the Board, or by any other
person as to matters the director reasonably believes are within such other
person’s professional or expert competence.


13.    Reference to Corporation’s Subsidiaries.


Where the context so requires, reference herein to the Corporation includes
reference to the Corporation and/or any direct or indirect subsidiary of the
Corporation whose financial results are consolidated with those of the
Corporation for financial reporting purposes, and reference to a subsidiary of
the Corporation shall be reference to such a subsidiary.









